Citation Nr: 1127538	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to April 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Milwaukee RO.  In September 2007, the case was remanded to afford the Veteran a Travel Board hearing.  Such hearing was held before the undersigned in April 2008; a transcript of the hearing is associated with the claims file.  In June 2008, the case was remanded for additional development.  In February 2009 the Board issued a decision denying the matters on appeal; in June 2009, having determined that the February 2009 decision was based on an incomplete record, the Board vacated that decision and remanded the matters for further development/consideration.  They were again remanded in December 2009 and in April 2011.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year, and a preponderance of the evidence is against a finding the Veteran's hearing loss in either ear is related to his service.

2.  Tinnitus was not manifested in service and a preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological examinations in July 2006, September 2008, and February 2010 (with addendum opinions in March 2010 and May 2011) as well as an otolaryngology examination in September 2008.  The opinions flowing from these examinations are adequate for rating purposes, as they reflect familiarity with the Veteran's entire medical history, note his contentions, and include explanation of rationale with citation to supporting factual evidence in the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The medical evidence of record is sufficient to decide the Veteran's claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include SNHL, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to compensable degree within a specified period of time following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD Form 214 shows that he was awarded a combat infantryman badge (CIB), and that his military occupational specialty (MOS) was indirect (mortar) fire crewman.

The Veteran's STRs are silent for complaints, findings, or diagnosis of hearing loss or tinnitus.  On service separation examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
/
5
LEFT
0
0
0
/
0

A June 1986 private hearing evaluation report notes that the Veteran suspected he had some hearing loss due to problems with noise and speech, and that he worked in a noisy environment.  His hearing was considered normal except for a slight loss at 4000 Hz in the right ear.  The hearing loss was considered to most likely be noise induced.

Private treatment records include an audiogram record showing audiograms from December 1994, April 1996, June 1997, and June 1998 and notes that on all four occasions puretone threshold testing revealed elevated thresholds at the 3,000 and 4,000 Hertz frequencies, bilaterally.  

A February 2001 private audiological consultation report notes the Veteran complained of gradual hearing loss as well as tinnitus for many years.  It was noted that he was seen for audiological examination three years prior, when a mild to moderate high frequency SNHL, greater on the right, was found.  The examiner also noted that the Veteran reported a history of many years of exposure to noise trauma without consistent use of hearing protection.  

An April 2001 private audiology report notes that the Veteran complained of tinnitus (when it was very quiet) and problems hearing (in a noise environment).  He had a 28 year history of working in an environment with machinery noise.  Audiometry revealed that hearing was within normal limits, bilaterally, through 2000 hertz, and that there was mild/moderate/severe SNHL in the right ear and mild/moderate SNHL in the left ear.

On July 2006 VA examination, the examiner reviewed the claims file and noted that hearing was within normal limits on service enlistment and discharge examinations and that a July 1997 private examination report showed a slight high-frequency loss AU (bilaterally).  The Veteran reported decreased hearing, bilaterally, and constant tinnitus.  He described exposure to noise in service, from weapons and equipment, and also acknowledged that he had postservice exposure to noise trauma from working in maintenance.  He reported constant bilateral tinnitus had been present for approximately 3 years.  Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
45
65
LEFT
5
10
10
35
45

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The diagnosis was bilateral high frequency SNHL that appeared cochlear in nature, with essentially normal word understanding.  The examiner opined that the tinnitus, which was reported as constant and bilateral for the past 3 years, was more likely than not related to the Veteran's hearing loss.  The examiner noted that STRs showed no complaints of hearing loss or tinnitus and the discharge examination showed hearing to be well within normal limits across the test range, and explained that hearing loss due to acoustic trauma or high-noise exposure occurs at the time of the incident and is not delayed in onset.  The examiner opined that therefore, with normal hearing on discharge, all factual evidence would indicate that the onset of the Veteran's hearing loss occurred after his military service.

At the August 2008 Travel Board hearing, the Veteran testified about his noise trauma in service; he was not sure when his tinnitus began but that he did notice it later.  He acknowledged exposure to noise in postservice jobs.

A September 2008 VA audiology examination report notes the Veteran's history of normal hearing on service entrance and separation examinations.  It was noted that he reported he had no history of problems with his ears, runny ears or hearing loss.  It was further noted that the Veteran reported no complaints of hearing loss or tinnitus on his April 1968 claim for compensation (for malaria) and that the first indication of any hearing loss was from a private clinical audio done in July 1997, which showed a mild high frequency hearing loss in the left ear (but with thresholds normal by VA standards) and mild to moderate high frequency hearing loss in the right ear.  The Veteran's history of exposure to mortars and combat noise during service as well as noise exposure in his postservice employment was also noted.  Specifically, he reported a 25 year history of postservice employment with a printing corporation working in maintenance and that, years later, he had hearing tests at his place of employment and was told that his hearing was gradually getting worse.  The Veteran stated that he could not recall exactly when his tinnitus started but felt that it had been there for approximately the last 20 years.  Audiometry was interpreted as showing moderate mid-to-high frequency SNHL in the right ear and a mild to moderately severe mid-to-high frequency SNHL in the left ear.  The examiner opined:

It is more likely than not that the Veteran is not service connected for hearing loss.  Veteran had normal hearing both entering and exiting the service.  Veteran's hearing was well within normal limits at time of discharge - Veteran stated that he did not have any problems with his hearing or any hearing loss.  Based on the Veteran's case history report, it is more likely that the hearing loss is due to his civilian noise exposure.  Veteran was told throughout the years, as he worked in the printing business, that his hearing was slowly getting worse.  Again, the Veteran had normal hearing at time of discharge.  Hearing loss is more than likely due to his civilian occupational noise exposure.  

It is more likely than not that the Veteran is not service connected for tinnitus.  Veteran did not complain of any tinnitus while in the service or at time of discharge.  He did not complain of any tinnitus while filing for compensation for malaria two months after getting out of the service.  The first indication that the Veteran had any problems with tinnitus was in 2001.  Veteran stated that he had had tinnitus for some years.  Based on the Veteran's history report today, he indicates that the tinnitus began approximately 20 years ago which is approximately 20 years after the service.  Due to the late onset, it is more likely than not that the tinnitus is related to his civilian noise exposure and not military noise exposure.  

Similarly, a September 2008 VA otolaryngology examination report also notes the Veteran's history of military noise exposure as well as post service occupational noise exposure at a printing facility, normal hearing and no complaints of hearing loss on service exit examination in 1968, and next [private] audiogram in 1986.  The Veteran reported that he did not notice hearing loss or tinnitus in service, and that he noticed "it" getting progressively worse around the time of his 1986 audiogram.  At that time, he reported that he had noticed a gradual decrease in hearing over the last several years as well as gradual onset of bilateral high-pitched tinnitus.  Since that time, he has had several audiograms which showed a gradual decline in his hearing (he now uses bilateral hearing aids).  His postservice employment included repairing machinery at a printing facility where noise exposure was not consistent.  He never wore hearing protection during the occasional periods when he was exposed to loud noise for several hours.  He worked at the facility for more than 29 years beginning in 1970.  SNHL was diagnosed.  The examiner noted that the Veteran had normal hearing levels across all frequencies on separation from service and that any noise trauma would likely have produced more than a 5 decibel hearing loss at that point.  The next audiogram was 18 years later and showed a notch of 4000 Hz on the right side, but this was only to 35 decibels.  He further noted that, since that time, the Veteran had a gradually progressive high-frequency SNHL that could be consistent with both presbycusis and noise-induced hearing loss.  The examiner opined that, based on the lack of evidence of hearing loss at discharge examination and only a mild hearing loss in 1986 after 16 years of [postservice] noise exposure in the Veteran's occupation, it was at least as likely as not that the Veteran's current hearing loss is not due to his noise exposure in service.  He further opined that the Veteran's tinnitus was due to his SNHL; since he did not believe that the SNHL was related to service noise exposure, he also did not believe the tinnitus was related to service noise trauma.  

An October 2008 private audiology report notes the Veteran's history of "much noise exposure in military - mortar rounds daily [-] most likely main cause of early high frequency loss.  Some noise exposure in jobs post military but none as loud as mortar rounds and explosions."  

A February 2010 VA audiological evaluation report notes the Veteran's history of military and post military noise exposure and hearing loss as was noted on September 2008 VA audiological evaluation.  Audiometry produced a diagnosis of moderate to severe mid-to-high frequency SNHL in the right ear and a mild to moderately severe mid-to-high frequency SNHL in the left ear.  The examiner opined:

It is more likely than not that the Veteran is not service connected for hearing loss due to military noise exposure.  Veteran had normal hearing at time of discharge with no complaints of hearing loss.  The Veteran indicates that he did not notice any hearing loss until many years after getting out of the service.  It is more likely than not that his hearing loss is related to his civiliam occupational noise exposure.  The Veteran was required to take annual hearing tests as part of a hearing conservation program due to working around high noise levels.  Veteran was repariman in a printing facility and exposed to high noise levels from the machinery.  All hearing tests provided would indicate that the hearing loss began after the military.  It was due to those reasons the Veteran was denied service connection for hearing loss in 2006 and 2008.  The Veteran was seen by [an] ENT [ear, nose, and throat physician], or an otolaryngologist, for a special ear disease exam in September 2008.  At that time, [the physician] stated that he thought the hearing loss was due to [the Veteran's] civilian noise exposure and not military noise exposure based on the same sound medical evidence [that] the audiologists had stated.  Veteran had normal hearing at time of discharge.  The first indication of any hearing loss or hearing problems was approximately 18 years later in 1986, more than likely due to high noise levels from his civilian [occupation].  Also, the Institute of Medicine has stated clearly that there is no evidence to [relate] hearing loss many years later to noise exposure that happened many years in the past.  Hearing loss due to noise will be present at the time of exposure, not many years later.  Based on those reasons it is more likely than not that the Veteran is not service connected for hearing loss due to military noise exposure.

It is more likely than not that the Vetera is not service connected for tinnitus due to the same stated reasons above.  Veteran had normal hearing at time of discharge, no complaints of tinnitus at that time.  Veteran did not complain of any hearing loss or tinnitus approximately one year later in 1968 when filing for malaria.  The first indication of any problems with his ears was in 1986.  Veteran states that the ringing in his ears began approximately 15 to 20 years ago, which is approximately 20 to 25 years after getting out of the service.  Due to the delayed onset of tinnitus, it is more likely than not that this tinnitus is due to some other causal factor, possibly age-related or more than likely related to his civilian noise exposure, and not to his military noise exposure.  

In a March 2010 addendum to the February 2010 examination report, the examiner reiterated that the claims file had been reviewed and that his prior opinion had not changed.  

A May 2011 addendum to the February 2010 examination report notes review of the October 2008 private audiology report in support of the Veteran's claim (stating that the Veteran's military noise exposure was most likely the main cause of early high frequency loss because his post service noise exposure was not as loud as mortar rounds and explosions) and concludes that, after reviewing the STRs and previous compensation (VA examination) results, "it is more likely than not that the Veteran is still not service-connected for hearing loss due to military noise exposure."  The explanation of rationale for the opinion was that (1) the Veteran had normal hearing on service enlistment and discharge and his hearing tests at his place of employment showed that his change in hearing was due to his occupational noise exposure, he had a gradual progressive drop in his hearing in both ears over time; (2) he was denied service connection on three different occasions (on July 2006 and September 2008 audiology examinations and September 2008 ENT examination) on the same basis - he had normal hearing at time of discharge; therefore, the hearing loss had to have occurred after the military, most likely due to his civilian occupational noise exposure or some other unknown etiology; and (3) "[t]he argument is not which sound is louder, but what the effect was on the Veteran's hearing.  Based on the fact that the Veteran had normal hearing at the time of discharge, the noise that he was exposed to during his time in the service did not have any effect on his hearing.  The hearing loss occurred slowly over time after the military, most likely due to his civilian occupational noise exposure."  Accordingly, the examiner concluded that "it is more likely than not that the Veteran is not service connected for hearing loss due to his military noise exposure."  The examiner further opined that "[t]he hearing loss is more than likely due to [the Veteran's] civilian occupational noise exposure which covered approximately 30 to 35 years and not due to his military noise exposure."  

[Notably, the use of the term "not service connected" by the examiner in the September 2008 and February 2010 VA audiology examination reports and the May 2011 addendum refers to the etiological opinion of the examiner and does not refer to VA adjudicatory actions.]

It is not in dispute that the Veteran has a bilateral hearing loss disability and tinnitus (both diagnoses are shown in private and VA medical records), and that (based on evidence that he served in combat and was a mortarman in service) he was subjected to extensive noise trauma in service.  However, hearing loss disability in either ear or tinnitus was not manifested in service (nor is it so alleged), and SNHL was not manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for hearing loss and tinnitus on the basis that such disabilities became manifest in service and persisted, or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.
Consequently, to establish service connection for his bilateral hearing loss and/or tinnitus the Veteran must show affirmatively that such disabilities are related to his service, to include as due to noise trauma therein.  In this regard, the Board notes that it has considered the relaxed evidentiary requirements afforded to veterans who served in combat under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) affords the Veteran the presumption that he was subjected to noise trauma in service.  However, the etiology of his current hearing loss and tinnitus (and the matter of a nexus between the Veteran's hearing loss and/or tinnitus and his service/exposure  to noise trauma therein is a medical question that requires competent (medical opinion) evidence in response.  [Notably, the Veteran has not alleged that the disabilities became manifest in service and have persisted since.]

There are conflicting medical opinions in the matter of a nexus between the Veteran's hearing loss and/or tinnitus and his service/exposure to noise trauma therein.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Weighing the opinions that address the etiology of the Veteran's hearing loss and tinnitus, the Board finds that the October 2008 private audiology report in support of the Veteran's claim (stating that the Veteran's military noise exposure was most likely the main cause of early high frequency loss because his postservice noise exposure was not as loud as mortar rounds and explosions) has limited probative value.  The provider does not express familiarity with the entire factual records (e.g.; there is no accounting for the normal audiometry at separation) and minimizes the postservice history of noise trauma (many years work in proximity to printing presses).  The opinion does not explain the lengthy interval between service and the initial postservice clinical notation of hearing loss and tinnitus.  

The Board finds the opinions provided in the VA audiological examination reports in July 2006, September 2008, and February 2010 (with addendum opinions in March 2010 and May 2011) and in the September 2008 VA otolaryngology examination report to cumulatively have greater probative value.  The examiners expressed familiarity with the accurate factual record.  Their file review is significant, as they cite to supporting clinical data including that there were no complaints or findings of hearing loss or tinnitus in service or for many years thereafter, and that the first indication of hearing loss was in 1986 (18 years after service).  In addition, the May 2011 addendum opinion explains the rationale for disagreement with the October 2008 private audiologist.  [Notably, all examiners apparently agree that the Veteran's tinnitus is secondary to his hearing loss.]  

It is also noteworthy that the first indication of hearing loss 18 years after service in the 1986 private audiological examination report, the Veteran's hearing was considered normal except for a slight loss at 4000 Hz in the right ear and does not include any mention of complaints or findings of hearing loss prior to 1986.  Similarly, the first clinical mention of tinnitus is in February 2001, 33 years after service (when the Veteran reported tinnitus "for many years"); and in September 2008 he reported he noted that onset of tinnitus 20 years prior, placing onset some 20 years after service.  Such a lengthy time interval between service and the earliest postservice clinical notation of complaints or findings of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the Veteran is competent to provide evidence of lay-observable events or the presence of disability, or symptoms of disability capable of lay observation (to include hearing loss), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to establish by his own statements that his hearing loss and/or tinnitus are etiologically related to his remote exposure to noise trauma in service.  That is a complex medical question requiring specialized medical knowledge/training, and he is a layperson, lacking the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374, 1377 (Fed. Cir. 2007).

The preponderance of the evidence is against a finding that the Veteran's hearing loss and/or tinnitus are related to his service/noise trauma therein, and therefore against the Veteran's claims.  Accordingly, the benefit of the doubt rule does not apply; the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


